Citation Nr: 1823891	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee degenerative joint disease (DJD), originally rated as residuals of a meniscectomy of the right knee. 

2.  Entitlement to a disability rating in excess of 30 percent for a post total arthroplasty of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and the transcript is in the claims file 

The issues of entitlement to service connection for a right hip disability, right ankle disability, and temporary total rating based on convalescent of a service-connected disability were granted in a December 2015 rating decision and are no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2015 remand, the Board found a new VA examination was warranted because the Veteran stated his right knee disability had worsened since his November 2011 VA examination.  Accordingly, the Board remanded the case to afford the Veteran another VA examination, and the Veteran received a VA examination in December 2015.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner stated that it was not possible to state without speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability when the joint is used repeatedly over time.  However, no explanation was provided for why such an opinion could not be provided, beyond the examiner's statement that he did not observe the Veteran over time, rendering the opinion inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, the Board finds a new VA examination for the Veteran's right knee disability is necessary to adequate adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings along with a complete rationale for any opinions provided.  

The examiner should conduct range of motion testing in the following areas:

* Active motion
* Passive motion
* Weight-bearing
* Nonweight-bearing

If the examiner is unable to conduct the required testing or concludes that it is not necessary in this case, he or she must clearly explain why that is so.  

Additionally, the examiner must opine how pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability with repeated use over time.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


